IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-60222
                          Conference Calendar



T. JAMES ANDERSON, JR.,

                                           Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CV-128-LN
                       --------------------
                         February 19, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     T. James Anderson, Jr., filed in state court an action for

declaratory judgment and injunctive relief against the United

States of America, as the employer of United States District

Court Judge William H. Barbour.    Anderson sought a declaration

that Judge Barbour was not impartial in his disposition of a

prior lawsuit by Anderson.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60222
                                -2-

     The United States filed a notice of removal to federal court

pursuant to 28 U.S.C. §§ 1442, 1446.   The United States then

filed a motion to dismiss the action, arguing that it was barred

by the doctrine of res judicata because Anderson had raised the

same allegations in a previous unsuccessful action against Judge

Barbour in the district court.   The district court granted the

motion to dismiss and imposed a $250 sanction against Anderson

based on his failure to heed a warning that had been issued with

respect to his prior frivolous lawsuit against Judge Barbour.

     Although this court applies less stringent standards to

parties proceeding pro se than to parties represented by counsel

and this court liberally construes the briefs of pro se

litigants, pro se litigants must still brief the issues and

reasonably comply with the requirements of FED. R. APP. P. 28.

Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995); Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).    Issues not briefed

are deemed abandoned.   Evans v. City of Marlin, Tex., 986 F.2d

104, 106 n.1 (5th Cir. 1993).

     Liberally construing Anderson’s brief, Anderson has

adequately briefed the following main issues for appeal: (1) that

the removal of the action to federal court was not appropriate

and did not comport with due process; (2) that the disposition of

the case did not comport with due process.    To the extent that

Anderson intended to raise any issues other than those listed
                            No. 02-60222
                                 -3-

above, Anderson has waived those arguments by failing to

adequately brief them on appeal.     See Yohey, 985 F.2d at 225.

     The procedure for removal is set forth by 28 U.S.C. § 1446.

The United States complied with the requirements of § 1446, and

it certified that it mailed a copy of the removal notice to

Anderson.

     With respect to Anderson’s argument that removal was

inappropriate, removal of Anderson’s pleading was not made based

on the substance of his claims, but rather because the United

States was named as the defendant.     See 28 U.S.C. § 1442(a).

     With respect to Anderson’s argument that the proceedings in

the district court did not comport with due process, “[a] federal

district court has both specific and inherent power to control

its docket . . . .”   In re United Markets Int'l, Inc., 24 F.3d

650, 654 (5th Cir. 1994).     The rules are to be “construed and

administered to secure the just, speedy, and inexpensive

determination of every action.”    FED. R. CIV. P. 1.   The district

court did not deny Anderson due process.    The judgment of the

district court is AFFIRMED.    All outstanding motions DENIED.